I would like to greet the 
General Assembly and to confess how deeply moved 
I feel to be here. For those who have never spoken in 
the Assembly Hall, it remains a place of extraordinary 
fascination and appeal. For those who have become 
accustomed to being in such halls, they may consider 
it as something already seen and experienced. For 
someone like me, who is in the Hall for the first time 
today, the emotion is overwhelming to find oneself in 
the place where there is a sense of still being able to 
build a horizon of human rights, respect, freedom and 
peace. I feel the emotion of the future in a place where 
a great Secretary-General, Mr. Dag Hammarskj.ld, had 
the strength, the vision and the intuition to design a 
different world. For those, like us, who grew up with that 
model, the statement “For all that has been — thanks. 
For all that shall be — yes”, which Dag Hammarskj.ld 
wrote in his diary, the United Nations was something 
more than a political programme, it was the very idea 
of a definition of politics.

Yet today, the future appears threatening. The 
future is frightening. The future is no longer promising. 
We want to believe that it is possible to return to the 
idea of tomorrow. It is the dream of the United Nations 
to return to the goal of preserving future generations 
from the horrors of war. Today, however, we must 
have the courage also to say, when looking back at the 
history of the Organization, that the errors of the past 
cannot be erased. The year 2015 is the year in which we 
will recall the twentieth anniversary of what happened 
in Srebrenica, when international institutions remained 
silent before one of the worst massacres and genocides 
that still today finds no justification. That is why we 
need to repeat in this Hall today that it is time for 
politics to return to finding a definition of a future of 
hope.

My generation grew up hearing that history had 
ended, that the century that had just passed was a short 
century in which we had already seen everything. But 
history has not ended, the century we have left behind us 
was not short, and today, we must say that the political 
way is the only way to prevent the bloodletting that 
is causing so much grief in the Mediterranean, in the 
Middle East, in Ukraine and in many regions of Africa.

Because of its central location, Italy has the will and 
the need to play a greater role in the Mediterranean. Italy, 
whose gift to the world is the image of the city and the 
public square — in the sense of an open gathering place 
for the community — cannot be silent when confronted 
with the transformation of the Mediterranean, which 
should be the heart of Europe and the public square for 
discussion and confrontation, but has all too often been 
transformed into a cemetery.

I take the floor today one year after the Italian 
Government launched an important operation called 
Mare Nostrum. Thanks to that operation, I can stand 
before the Assembly and say that the men and women 
of the Italian Coast Guard and volunteer services have 
saved 80,000 human lives, 80,000 people who could 
become doctors, musicians, workers, 80,000 people 



who were pulled from the Mediterranean as if from a 
cemetery, thanks to an operation that we take pride in 
but that cannot be left only to Italy today. We need to 
say forcefully that intervention in the Mediterranean 
area is a strategic intervention for the international 
community that cannot only be left to a single force.

In saying that, we need to add that the priority 
for that area today is Libya and our friends, the 
Libyan people, who are suffering through a time of 
transition that seems never to end. We are committed 
not to underestimate a hot spot in the midst of the 
Mediterranean that could reach a point of no return in 
a spiral of violence and instability in the region. Italy 
will continue to do its part, but we must emphasize 
with decisiveness and intensity in this prestigious 
forum that the risk of a gradual fragmentation of 
Libya and the negative consequences that that would 
trigger for the entire North African region would be 
catastrophic for peace and stability in the entire region. 
We are committed to supporting a strong and stable 
Libya, and we will continue to work with the Special 
Representative of the Secretary-General for Libya 
through our embassy, which is still open, but we want 
to say with great determination that the situation in 
Libya must be a priority for all.

Another priority, especially for those today who 
are preparing for a discussion on the terrorist threat in 
the Middle East and elsewhere, is to be aware that the 
Islamic State of Iraq and the Levant (ISIL), as was said 
yesterday with great force, is not just a terrorist threat 
to a specific region, but a risk for the entire community 
of men and women who would call themselves human. 
We are not dealing with a form of religious expression. 
Religions can both fuel the fires of a conflict and 
provide water to heal wounds. We believe that ISIL and 
the threat it represents are not connected in the slightest 
way with a conflict of religions.

At the same time, we say forcefully that those of 
us who had the duty — or the good fortune, if I may 
speak provocatively — to visit a refugee camp, as I 
did in the second half of August in Erbil, Kurdistan, in 
Iraq, will realize that we cannot be unresponsive to the 
dismayed faces of so many victims of fanaticism. To see 
an international aid worker who shows you images on 
her cellphone of children who were executed, who were 
lined up against a wall and shot; to hear stories about 
young women taken to barracks in the centre of Mosul 
and forced, in silence and powerlessness, to satisfy 
all the desires of violent terrorists; to think of what is 
happening to journalists and hostages — requires us 
to say what must be said. A genocide is under way, 
and in the face of such activities, we know that only a 
unified international community can win this battle of 
civilization against evil. That is why I said yesterday 
to President Obama that the international coalition can 
count on Italy’s support to eliminate the threat posed 
by ISIL, and I continue to insist on the fact that the 
commitment of our country in every region and in 
every area of the region will be resolute and, I hope, 
decisive.

Italy has contributed and will continue to contribute 
in Lebanon, through our soldiers and their commitment 
to supporting the United Nations peacekeeping mission 
deployed in the south of Lebanon. I would take this 
opportunity to express my heartfelt gratitude to those 
women and men who, from Lebanon to Afghanistan, 
wear the uniform of our country to make a concrete 
commitment to ensuring stability and peace. But at 
the same time, I know, we know, that there will be 
no peace in the region until what a great prophet of 
Italian political thought, Giorgio La Pira, called the 
“peace of the children of Abraham” has brought an 
end to the unresolved conflict between the Israelis and 
Palestinians.

We will never tire of seeking peace for Jerusalem, 
and a ceasefire in Gaza will be consolidated and 
respected only if we all recognize the two-State 
solution and the right of the Palestinian people to 
finally have a homeland. As I have said before and I 
repeat here, it is not only a right but a duty for Israel 
to exist — for the sake of history, memory, innovation, 
democracy, freedom, of which the Israeli people give 
constant proof. The entire international community 
must support that process. Those words must be clearly 
heard in this Hall, where someone once dared to call 
into question the very right of Israel to exist.

It is dialogue and politics that can prevent a return 
to the dialectics of the cold war. We had thought that 
those times were behind us, but now the tensions on 
the eastern borders of Ukraine risk are jeopardizing 
the greatest achievement of the European integration 
process — a continent of peace and stability. Never 
before had there been such a long period of peace as the 
one we are experiencing today in Europe.

But the crisis in Ukraine has forced us to confront 
unexpected challenges. I believe that there is a 
connection between two fundamental principles — the 
right of the Ukrainian people to have the territorial 


unity of their country recognized in the face of acts of 
aggression that have violated its integrity, and at the 
same time, I hope that we can overcome the tensions 
with the Russian Federation, which will, I hope, return 
to playing its role as a global stakeholder so needed by 
the international community.

A great expert in politics from the Italian 
Renaissance, Niccolò Macchiavelli, wrote, “To know 
how to recognize an opportunity in war and take is 
of greater benefit than anything else”. Macchiavelli’s 
words helps us understand in this moment that the Minsk 
Agreement is a great opportunity in the war under way 
in Ukraine. We must seize this opportunity for the 
people of Ukraine and the international community.

Dialogue and reconciliation are indispensable 
tools in the Sudan, Somalia and in the Central African 
region. They are the strong point of our community as 
it faces newly emerging difficulties, starting with the 
Ebola virus and its dramatic humanitarian, social and 
economic consequences. Italy is doing its part and will 
continue to do so, following the Secretary-General’s 
leadership and inspiration, whom I thank for his prompt 
action.

But I should also emphasize that political solutions 
are the only way forward for the year 2015, although 
they are often marked by complex, difficult challenges. 
Problems to be solved include the challenge of achieving 
new global governance of the Internet, as the President 
of Brazil mentioned yesterday (see A/69/PV.6), and 
the challenge of finally making a major investment 
in gender equality, so that we no longer consider it 
newsworthy when a woman takes on a position of 
responsibility. I am very proud to say that for the first 
time in its history, women make up more than half of 
my Government. I am happy and pleased to say that we 
will never fall short in our commitment to leadership 
roles for women, but above all we will fight to ensure 
that young women can be free in developing countries 
and nations facing especially difficult situations.

I cannot emphasize strongly enough that 2015 will 
be a very important year in the fight against religious 
discrimination. Every religious minority has the right 
to be defended. Never before have so many Christians 
been killed in regions around the world because of their 
faith, and never before has one of the genuine tragedies 
of our times been so badly underestimated. Within the 
international community it is especially vital that we 
forcefully affirm the values of equality, respect and 
tolerance, which are of special relevance for us in Italy 
when talking about the death penalty. That is why this 
new session of the General Assembly coincides with 
the presentation of a new draft resolution on abolishing 
capital punishment. I hope that the number of countries 
supporting it will continue to grow.

I would like to say that I am especially excited to 
be able to speak about that on behalf of Italy, which 
has always fought at both the governmental and the 
non-governmental levels to make that issue a priority. 
Earlier in my career, I was mayor of the city of Florence, 
which was the first place in history to abolish the death 
penalty. A herald descended the steps of the Palazzo 
Vecchio to announce that in that State, the Grand 
Duchy, the death penalty had been abolished. Let us 
not pile more barbarous acts on other ones. I ask every 
State to join us in this battle for civilization.

The year 2015 will also be an important one for 
the Expo in Milan and the United Nations Climate 
Change Conference in Paris, which we discussed two 
days ago, and for actions that remind us of the need 
for a turning point, such as in the debate over Security 
Council reform. We all believe that the Council must 
be made more effective, representative, transparent 
and accountable to the members of the international 
community. But opinions on how to achieve that goal 
still differ. In order to bring the various reform models 
closer together, the Uniting for Consensus group, to 
which my country belongs, continues to maintain that 
creating new permanent members would imperil that 
goal, and I reiterate our willingness to find compromise 
solutions.

I believe that it is crucial that all those challenges 
be seen as subsumed within the greatest challenge of 
them all, one in which we must all be on the front lines. 
There can be no peace, no freedom, no respect until 
the international community puts at the centre of its 
strategy a gigantic, grand investment into education, 
schools, universities, going from house to house, 
village to village, piazza to piazza. We say that the 
most powerful weapon in affirming the values of peace 
and freedom is the weapon of education, of culture, 
of human capital, of investment in people and in the 
stories and freedoms of individual women and men.

That is why I believe that, while we are living in 
difficult times, we are also living in a time when we 
must, as former Secretary-General Dag Hammarskjöld 
put it, say yes to the future. He also said, “We are not 
permitted to choose the frame of our destiny. But what 
we put into it is ours”. We are not permitted to choose 


the frame of our destiny. We are living in a time of 
threats and problems. Yet what we can put into it is 
entirely ours. Within this frame of our destiny we can 
once again inspire others with the values of education, 
freedom and peace, so long as we are stay true to our 
history and hopeful for our future.
